Citation Nr: 0312642	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  94-48 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Lewis C. Fichera, attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1964 to December 
1967.

An August 1976 RO rating decision denied service connection 
for paranoid schizophrenia.  The veteran was notified of this 
determination and he did not appeal.  In September 1987, the 
Board of Veterans' Appeals (Board) determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for a psychiatric disability, 
including PTSD, and that the August 1976 RO rating decision, 
denying service connection for a psychiatric disability, was 
final.  In May 1991, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disability and 
denied the veteran's appeal for service connection for an 
acquired psychiatric disability, including PTSD.

In 1993, the veteran applied to reopen the claim for service 
connection for a psychiatric disability.  He also requested 
service connection for missing and loose teeth for VA 
outpatient dental treatment, periodontal disease, and a jaw 
disorder.  This appeal came to the Board from November 1993 
and later RO decisions that determined the veteran had not 
submitted new and material evidence to reopen the claim for a 
psychiatric disability, including PTSD, and denied service 
connection for the other conditions.  The Board remanded the 
case to the RO in July 1996 for additional development, and 
in an August 1997 decision the Board determined that there 
was no new and material evidence to reopen the claim for 
service connection for a psychiatric disability, including 
PTSD; that the veteran had not submitted evidence of well-
grounded claims for service connection for a periodontal 
disease and a jaw disorder; and that service connection was 
warranted for anterior tipping of teeth numbers 18 and 31, 
but did not qualify the veteran for VA outpatient dental 
treatment.

The veteran then appealed the issue in the August 1997 Board 
decision, determining that there was no new and material 
evidence to reopen the claim for service connection for a 
psychiatric disability, including PTSD, to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
1998 motion from the counsel for the VA Secretary, it was 
requested that the August 1997 Board decision be vacated and 
remanded for readjudication of the issue pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (2002) in accordance with 
the holding in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  In a November 1999 order, the Court granted this 
motion, and the case was thereafter returned to the Board.  
The other issues in the August 1997 Board decision were not 
contested and the decisions regarding them are final based on 
the evidence then of record.

In an April 2000 decision, the Board determined that there 
was new and material evidence to reopen the claim for service 
connection for a psychiatric disability, including PTSD.  At 
that time, the Board remanded the case to the RO for 
additional development and adjudication of this issue.  In 
June 2002 and October 2002, the Board undertook additional 
development on the issue of entitlement to service connection 
for a psychiatric disability, including PTSD, pursuant to 
authority under 38 C.F.R. § 19.9(a)(2) (2002).  In October 
2002, the veteran and his attorney were sent copies of 
additional evidence obtained by the Board.


FINDING OF FACT

The veteran's psychiatric disability had its onset in 
service.


CONCLUSION OF LAW
Paranoid schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for an acquired psychiatric 
disability, including PTSD, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his psychiatric 
disability, and to obtain opinions as to the etiology of any 
psychiatric disability found.  He and his attorney have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In an October 2002 letter, the RO notified 
the veteran of the evidence needed to substantiate his claim.  
This letter essentially gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  In 2002, the Board also undertook additional 
development of the evidence in order to assist the veteran in 
substantiating the claim.  In this case, the Board is also 
granting the requested benefit.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the attorney another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

A.  Factual Background

The veteran had active service from May 1964 to December 
1967.

Service documents do not show that the veteran was awarded 
medals for combat participation.  No do those documents show 
that he engaged in combat with the enemy while in service.

Service medical records show that the veteran was seen on 
several occasions for general medical problems.  In August 
1965, he was seen for back pain after reportedly being in an 
automobile accident the previous night.  No significant 
abnormalities were found, but the examiner noted that the 
veteran was very aggressive and hostile.  In February 1967, 
he was seen for complaints of an upset stomach and headache.  
These records, including the report of his medical 
examination in December 1967 for separation from service do 
not show the presence of a psychiatric disability.

VA and private medical records, including records received 
from the Social Security Administration, show that the 
veteran was treated and evaluated for psychiatric problems 
from the early 1970's to 2002.  The more salient medical 
reports are discussed below.

A VA hospital summary shows that the veteran was treated for 
paranoid schizophrenia in July 1973.  It was noted that this 
was his first hospitalization at the facility.  He had 
auditory hallucinations at the time of admission.

A private medical report notes that the veteran was 
hospitalized in January 1974.  The diagnosis was paranoid 
personality.

A VA hospital report shows that the veteran was treated for 
paranoid schizophrenia from January to March 1976.  It was 
noted that he had been obsessed since 1969 about a lawsuit 
with a former employer.

The veteran underwent a VA psychiatric examination in June 
1986.  The Axis I diagnosis was chronic undifferentiated type 
schizophrenia.  The examiner opined that the veteran did not 
meet the criteria for a diagnosis of PTSD.

A private medical report received in December 1986 notes that 
the veteran was first seen in December 1979 for psychiatric 
evaluation.  It was noted that he had been treated for 
psychiatric problems since 1972 and that he had experienced 
severe depression while in service.  The diagnosis was 
paranoid schizophrenia and the signatory, a medical doctor, 
opined that this condition began in service.

The veteran testified at a hearing in April 1987.  His 
testimony was to the effect that he had a psychiatric 
disability that began in service, and that he was first 
treated for this condition in 1972.

A private medical report dated in October 1989 notes that the 
veteran had been treated for chronic paranoid schizophrenia 
since 1987.  The signatory, a psychiatrist, opined that the 
veteran's psychiatric disability had its onset while he was 
in service.

An SSA document dated in February 1990 notes that the veteran 
was eligible for disability benefits.  The primary diagnosis 
was chronic paranoid schizophrenia and it was noted that his 
disability began in 1980.

The veteran testified at a hearing in July 1990.  His 
testimony was to the effect that he was under stress in 
service because of harassment from comrades and that he saw 
medical doctors for his problems.  He testified to the effect 
that he was seen by general medical doctors who failed to 
recognize his psychiatric disability.

A private medical report dated in October 1991 notes that the 
veteran had been exposed to body bags while in service and 
that the psychological impact of this experience caused the 
development of his paranoid schizophrenic reaction.  The 
signatory, a psychiatrist, reaffirmed his prior opinion noted 
above that the veteran's psychiatric disability was related 
to experiences in service.

A VA medical report shows that the veteran was hospitalized 
in July 1993.  The Axis I diagnosis was paranoid delusional 
disorder.

A private medical report reveals that the veteran was 
hospitalized in November 1993.  The Axis I diagnosis was 
chronic paranoid schizophrenia.

The veteran testified at a hearing in April 1994.  His 
testimony was to the effect that he had PTSD due to 
harassment in service by comrades and that he began hearing 
voices while in service.

The veteran underwent VA psychiatric examination in October 
2000.  He was seen by 2 examiners who reviewed the evidence 
in the claims file and concluded the veteran had paranoid 
schizophrenia.  The examiners opined that this condition 
began while the veteran was in service as the veteran clearly 
stated he began hearing voices while in service.

A VA report dated in December 2001 notes that the veteran's 
claims file was again reviewed as well as the report of his 
psychiatric examination in October 2000 pursuant to a request 
from the RO for clarification of the report of that VA 
psychiatric examination.  It was opined by the reviewer who 
had not participated in the veteran's VA psychiatric 
examination in October 2000 that the veteran's psychiatric 
illness was not related to his military service.

A private medical report dated in September 2002 notes that 
the veteran's service medical records and other treatment 
records, including the opinions in VA reports dated in 
October 2000 and December 2001, were reviewed.  It was noted 
that his treatment in service following a motor vehicle 
accident demonstrated a very aggressive and hostile attitude 
that remained part and parcel of his paranoid delusional 
system.  The signatory, a psychiatrist, reaffirmed his prior 
opinion noted above that the veteran's paranoid schizophrenia 
was due to service.

In November 2002, the examiners who conducted the October 
2000 VA examination of the veteran prepared an addendum to 
the report of that examination.  In it, they noted the 
veteran's service medical records did not show psychiatric 
intervention because the medical officer did not recognize 
the problem and may have overlooked psychiatric symptoms, 
including auditory hallucinations, and the potential 
psychiatric diagnosis.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full 
38 U.S.C.A. § 1154(b) (West 2002).  In this case, the record 
does not show that the veteran engaged in combat with the 
enemy while in service.  Hence, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.  Nor does the evidence 
show that he has PTSD.  Under the circumstances, the Board 
will consider his entitlement to service connection for an 
acquired psychiatric disability.

The service medical records are negative for a psychiatric 
disability.  Nevertheless, service connection can be granted 
for a psychiatric condition if the post-service evidence 
relates such a condition to service.  38 C.F.R. § 3.303(d).

While the service medical records do not reveal the presence 
of a psychiatric disability, those records indicate that the 
veteran was very aggressive and hostile in August 1965 when 
he was seen for back pain after being in an automobile 
accident the previous night.  The private medical report 
dated in September 2002 notes the veteran's aggressiveness 
and hostility in service are part and parcel of his current 
psychiatric condition, chronic paranoid schizophrenia.

The post-service medical records reveal that the veteran has 
had an acquired psychiatric disability since around 1972 and 
link this condition to service.  The evidence includes 2 
private reports from doctors who have treated the veteran 
since 1979 and 1987 that link his psychiatric condition to 
service, as well as the opinions of 2 VA doctors who examined 
him in October 2000 who also link the veteran's psychiatric 
disability to service.  A VA report dated in December 2001 
notes that the records in the veteran's claims file were 
reviewed by another reviewer who opined the veteran's 
psychiatric condition was not related to service.  This 
latter opinion is not supported by any discussion of the 
evidence in the veteran's case or medical reasoning, and the 
Board does not find this evidence to be as persuasive as the 
various other medical opinions in the record that link the 
veteran's paranoid schizophrenia to service.

In view of the above, the Board finds that the evidence 
supports granting service connection for paranoid 
schizophrenia.  Hence, service connection for this condition 
is granted.



ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

